UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1574


In re: BURNETT TRIONE SHACKLEFORD,

                      Petitioner.



                 On Petition for Writ of Mandamus.
                       (4:06-cr-00206-TLW-1)



Submitted:   May 30, 2013                   Decided:   June 4, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Burnett Trione Shackleford, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Burnett     Trione   Shackleford       petitions            for    a    writ    of

mandamus, seeking an order from this court concluding that his

conviction      and   sentence      are   null      and   void    and       directing         the

district      court   to    dismiss    the       indictment.          We    conclude      that

Shackleford is not entitled to mandamus relief.

               Mandamus relief is a drastic remedy and should be used

only in extraordinary circumstances.                  Kerr v. U. S. Dist. Court,

426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d

509,    516-17     (4th    Cir.     2003).         Further,      mandamus         relief       is

available only when the petitioner has a clear right to the

relief sought.           In re First Fed. Sav. & Loan Ass’n, 860 F.2d

135,    138    (4th   Cir.    1988).      Mandamus        may    not       be     used    as    a

substitute for appeal.              In re Lockheed Martin Corp., 503 F.3d

351, 353 (4th Cir. 2007).

               The relief sought by Shackleford is not available by

way    of     mandamus.      Accordingly,          although      we    grant          leave    to

proceed in forma pauperis, we deny the petition for a writ of

mandamus.       We dispense with oral argument because the facts and

legal    contentions        are   adequately        presented      in       the       materials

before      this   court    and   argument        would   not    aid       the    decisional

process.



                                                                           PETITION DENIED

                                             2